PER CURIAM.
As the State correctly concedes, the 10.63 year sentence imposed for Count Five, in connection with the charge of possession of burglary tools, exceeds the statutory maxi*197mum. Possession of burglary tools is a felony of the third degree, punishable by a term of imprisonment not exceeding five years. See §§ 810.06 and 775.082(3)(d), Fla. Stat. (1993). Accordingly, in view of the fact that the defendant received an illegal sentence as to Count Five only, this case is remanded to the trial court with directions to reduce the sentence previously imposed in connection with Count Five to a sentence that does not exceed the statutory maximum. In all other respects, the trial court’s denial of the defendant’s motion, filed under Fla. R.Crim. P. 3.850, is affirmed.
Affirmed in part, reversed in part, and remanded with directions.